STONE, J. —
[1.] The confessions given in evidence in this case against the prisoner’s objections, were clearly inadmissible under the rule laid down by this court. — See Bob v. The State, 32 Ala. 266, and authorities cited.
[2.] The charge asked should also have been given. — ? See Mose v. The State, 36 Ala. 211, and the criticism of the language of the charge, pp. 230-1.
The other questions argued are not raised by the record, and we need not consider them.
Reversed and remanded, and the prisoner will remain "in custody until discharged by due course of law.